Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The application of Neeraja Kanteti for Method and System for Changing the Premises filed 12/11/20 has been examined. Claims 1-20 are pending. 
Specification
The abstract of the disclosure is objected to because of the extra characters at the bottom of the abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18 -20 are drawn to a computer readable medium having an instruction stored therein,
the claimed computer readable medium as disclosed is not explicitly limited to non-transitory computer readable medium and therefore fails to fall within a statutory category of invention.

Claims 18-20 are rejected under 35 USC § 101 because the broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signal per ser in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent or does not specifically limit the computer readable medium to non-transitory computer readable medium (see MPEP 2111.01).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersen US Patent Application Publication 20150221152.



        Regarding claims 1-2, Andersen teaches a method comprising:
receiving a device encoded with a first encoding by a centralized system
 for permitting entry inside first premises (access credential is transfer from access control management system, the encoding is the configuring details relates accessing the premise as recited in claim 2, paragraph 069, 075);
accessing the first premises by establishing a connection between the
encoded device with the first encoding and a first access terminal associated
with the first premises (paragraph 073,082);
requesting an access to second premises by communicating with a user
 of the centralized system, wherein the user of the centralized system inputs the
request to generate a unique code for the second premises (access control management system control access to plurality of locations and the access credential are based on the location and therefore 
receiving the unique code from the user of the centralized system to
access the second premises (paragraph 069, 075); and
accessing the second premises using the unique code, wherein the device
 is encoded with a second encoding by a second access terminal associated with
the second premises on validation of the unique code (paragraph 073,082).





Regarding claim 3, Andersen teaches the communication of the device with the first
accessing terminal comprises validating the encoding by the centralized system (the processing unit of the lock control unit verify the received electronic keys, paragraph 082).
       Regarding claim 5, Andersen teaches the centralized system communicates the unique code to a user terminal (paragraph 069).


      Regarding claim 7, Andersen teaches the unique code is a numeric key generated by the centralized system (serial number, paragraph 0113).

      Regarding claim 8, Andersen teaches the unique code is a predefined pattern generated by the centralized system (paragraph 087).


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen US Patent Application Publication 20150221152 in view of Kim US Patent Application Publication 20140120905.
Regarding claim 9, Andersen teaches restricting the use of the key to a particular time interval (paragraph 093) but is silent on teaching the unique code is configured to be used only once. Kim in an analogous art teaches the unique code is configured to be used only once (paragraph 0124).
It would have been obvious to one of ordinary skill in the art to modify the system of Andersen as disclosed by Kim because the system of Andersen provide for the restriction of the key usage and restricting the key to a one time usage further increases the security of the access control system further increases the security and provide for a more adaptable access control system in order to grant access to persons such as a delivery or service personnel that only require  single access to the premises. 

     Allowable Subject Matter
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        Regarding claim 4, the prior art of record is silent on teaching the second accessing terminal prompts for encoding the device after validating the unique code.
Regarding claim 6, the prior art of record is silent on teaching accessing the second premises with the unique code and encoding the device with the second encoding by the second accessing device is done by a master user associated with the centralized system.



The following is a statement of reasons for the indication of allowable subject matter:  
       Regarding claims 10-17, the prior art of record is silent on teaching the limitation of the receiving unit further configured to receive a second encoding from a second access terminal associated with a second premises, wherein the second encoding is received based on a request to change the premises, wherein a user of the centralized server inputs the request to generate a unique code for accessing the second premises, wherein the unique code is received and used to access the second premises and subsequently a second encoding is received after validation of the unique code.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERNAL U BROWN/Primary Examiner, Art Unit 2683